         Case 2:14-cv-02234-MCE-DMC Document 237 Filed 07/03/19 Page 1 of 4



1    Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
2    bdunne@piercebainbridge.com
     Yavar Bathaee (SBN 282388)
3    yavar@piercebainbridge.com
     David L. Hecht (pro hac vice)
4    dhecht@piercebainbridge.com
     355 South Grand Avenue, 44th Floor
5    Los Angeles, California 90071
     (213) 262-9333
6
     Dhillon Law Group Inc.
7    Harmeet K. Dhillon (SBN 207873)
     harmeet@dhillonlaw.com
8    Nitoj Singh (SBN 265005)
     nsingh@dhillonlaw.com
9    177 Post Street, Suite 700
     San Francisco, CA 94108
10   (415) 433-1700

11   Attorneys for Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.

12
                                      UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14

15       SHARIDAN STILES, an individual,                   Case No. 2:14-cv-02234-MCE-CMK
         STILES 4 U, INC., a California
16       corporation                                       Plaintiffs’ Motion to Hold
                                                           Supplemental Briefing in Abeyance
17                      Plaintiffs,

                 v.                                        Hon. Morrison C. England, Jr.
18

19       WALMART INC., and AMERICAN                        Hearing Date: August 8, 20191
         INTERNATIONAL INDUSTRIES,
20                                                         Courtroom: 7
                        Defendants.
21                                                         Time: 2:00 p.m.
22

23

24

25

26
27

28   1
         Per Dkt. 228, supplemental briefing is due July 11, 2019.

30
                      Plaintiffs’ Motion to Hold Supplemental Briefing in Abeyance
31
         Case 2:14-cv-02234-MCE-DMC Document 237 Filed 07/03/19 Page 2 of 4


                            NOTICE OF MOTION AND MOTION TO HOLD
1                            SUPPLEMENTAL BRIEFING IN ABEYANCE
2
              PLEASE TAKE NOTICE THAT on August 8, 2019, at 2:00 p.m., or as soon
3
     thereafter as the matter may be heard,2 in Courtroom 7 of the United States District
4
     Court for the Eastern District of California, located at 501 I Street, Sacramento, CA
5
     95814, before the Honorable Morrison C. England, Jr., Plaintiffs Sharidan Stiles and
6
     Stiles 4U, Inc. (“Plaintiffs” or “Stiles”) will, and hereby do, move the Court for an order
7
     holding in abeyance the supplemental briefing ordered by the Court in its June 10,
8
     2019 Order3 (the “Motion”). This Motion is made pursuant to Federal Rules of Civil
9
     Procedure 6(b) and 78(b). This Motion is based upon this Notice of Motion and Mo-
10
     tion, the accompanying Memorandum of Points and Authorities, and upon all other
11
     matters presented to the Court at the time of the hearing.
12

13
     Dated: July 3, 2019                     Respectfully submitted,
14
                                                     Pierce Bainbridge Beck Price & Hecht
15                                                   LLP

16

17                                                   By:     /s/ Brian J. Dunne
                                                             Brian Dunne
18                                                           Attorneys for Plaintiffs Sharidan
                                                             Stiles and Stiles 4 U, Inc.
19
20

21

22

23

24

25

26
27
     2
         Plaintiffs note that per Dkt. 228, supplemental briefing is currently due July 11, 2019.
28   3
         See Dkt. 228
30                                                      1
                       Plaintiffs’ Motion to Hold Supplemental Briefing in Abeyance
31
      Case 2:14-cv-02234-MCE-DMC Document 237 Filed 07/03/19 Page 3 of 4



1                      MEMORANDUM OF POINTS AND AUTHORITIES

2              Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“Plaintiffs” or “Stiles”), by and

3    through the undersigned counsel, respectfully submit this brief in support of Plaintiffs’

4    Motion to Hold Supplemental Briefing in Abeyance (the “Motion”).

5                                          ARGUMENT

6              Currently pending before the court is a Motion for Reconsideration of Order

7    Denying Motion to Dismiss or, in the Alternative, for Judgment on the Pleadings filed

8    by Defendants Walmart, Inc. and American International Industries (Dkt. 193) (“Re-

9    consideration Motion”). On June 10, 2019, the Court ordered supplemental briefing

10   on the Reconsideration Motion, to be filed by July 11, 2019. (Dkt. 228.) A hearing on

11   the Reconsideration Motion is set for July 25, 2019. (Id.) The Reconsideration Motion

12   and the supplemental briefing thereon pertain to Plaintiffs’ Fourth Amended Com-

13   plaint.

14             However, on June 28, 2019, Plaintiffs filed a Motion for Leave to Join Additional

15   Defendants (“Motion for Joinder”), after discovering from recently-produced docu-

16   ments the direct participation of non-parties Coty Inc., Pacific World Corporation, and

17   Procter & Gamble Co. in a horizontal price-fixing conspiracy that directly led to Plain-

18   tiffs’ ouster from Walmart shelves. (See Dkt. 232.) Accordingly, in the interests of

19   judicial economy, Plaintiffs respectfully request that the court hold in abeyance briefing
20   on the Reconsideration Motion pending resolution of Plaintiffs’ Motion for Leave to

21   Join Additional Defendants. (See Fed. R. Civ. P. 78(b)) (see also Fed. R. Civ. P. 6(b).)

22

23

24

25

26
27

28

30                                                 -1-
31
      Case 2:14-cv-02234-MCE-DMC Document 237 Filed 07/03/19 Page 4 of 4



1                                 CONCLUSION

2          For the reasons stated above, Plaintiffs’ motion should be granted.

3

4    Dated: July 3, 2019

5

6                                           Respectfully submitted,

7                                       Pierce Bainbridge Beck Price &
                                        Hecht LLP
8
                                      By:     /s/ Brian J. Dunne
9                                              Brian J. Dunne (SBN 275689)
                                               bdunne@piercebainbridge.com
10                                             Yavar Bathaee (SBN 282388)
                                               yavar@piercebainbridge.com
11                                             David Hecht (pro hac vice)
                                               dhecht@piercebainbridge.com
12                                             355 South Grand Avenue, 44th Floor
                                               Los Angeles, California 90071
13                                             (213) 262-9333
14                                          Dhillon Law Group Inc.
15                                                Harmeet K. Dhillon (SBN 207873)
                                                  harmeet@dhillonlaw.com
16                                                Nitoj Singh (SBN 265005)
                                                  nsingh@dhillonlaw.com
17                                                177 Post Street, Suite 700
                                                  San Francisco, CA 94108
18                                                (415) 433-1700
19
                                            Attorneys for Plaintiffs Sharidan Stiles
20                                          and Stiles 4 U, Inc.

21

22

23

24

25

26
27

28

30                                          -2-
31
